[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a petition for a writ of habeas corpus based on two grounds. First, that he was denied due process for failure of his trial counsel to advise him of the maximum penalty for murder and failure to present mitigating evidence at sentencing.
Petitioner had been involved in plea bargaining on eighteen prior occasions and he is now trying to convince this court that trial counsel told him he would get twenty-five (25) years if he pled out or if he was found guilty. This is absurd and destroyed his credibility.
Trial counsel denies ever advising him of the twenty-five (25) years maximum for murder. The offer of twenty-five (25) years was an excellent bargain which petitioner rejected out of hand and as in Cimino v. Robinson,6 Conn. App. 650 (1986) he has only himself to blame. He was convinced he would be found not guilty.
The second argument of petitioner is that trial counsel was ineffective for not presenting mitigating evidence at sentencing.
The petitioner's two sisters were present at this habeas corpus hearing and neither offered any evidence in mitigation or to enhance the reputation of petitioner.
This Court could only infer that there was no mitigating evidence to offer. CT Page 223
Trial counsel explained his conduct as strategy. Petitioner did not sustain his burden by a preponderance of the evidence or even by any credible evidence, that he had been misinformed.
The petitioner is not entitled to relief of any kind and his petition is dismissed.
DUNN, J.